           Case 1:20-cv-02674-TJK Document 24 Filed 10/30/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


BRENNAN CENTER FOR JUSTICE AT
NYU SCHOOL OF LAW,

              Plaintiff,
                                                    Civil Action No. 20-2674 (TJK)
      v.

DEPARTMENT OF COMMERCE et al.,

              Defendants.


                                           ORDER

      For the reasons set forth in the Court’s accompanying Memorandum Opinion, it is hereby

ORDERED that Plaintiff’s Motion for Preliminary Injunction, ECF No. 12, is GRANTED IN

PART and DENIED PART. It is FURTHER ORDERED that:

      1.      Defendants, with the exception of OLC, shall process parts 1–3 of Plaintiff’s

              requests and produce responsive, non-exempt records and related Vaughn indices

              on a rolling basis to be completed by January 11, 2021;

      2.      The parties shall promptly meet and confer to agree on a process and schedule to

              accomplish the above, taking into account the Brennan Center’s priorities; and

      3.      The parties shall file a joint status report by November 9, 2020, summarizing the

              results of their discussions, and noting any disagreements, which the Court will

              resolve promptly.
         Case 1:20-cv-02674-TJK Document 24 Filed 10/30/20 Page 2 of 2




       SO ORDERED.

                                                /s/ Timothy J. Kelly
                                                TIMOTHY J. KELLY
                                                United States District Judge

Date: October 30, 2020




                                       2
